Filed 3/17/21 P. v. Hartfield CA2/4
            NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS

California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


         IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                  SECOND APPELLATE DISTRICT

                                                DIVISION FOUR


 THE PEOPLE,                                                       B306931
                                                                   (Los Angeles County
          Plaintiff and Respondent,                                 Super. Ct. No. VA152846)

          v.

 SAMUEL HARTFIELD,

          Defendant and Appellant.



         APPEAL from a judgment of the Superior Court of Los Angeles
County, Roger Ito, Judge. Affirmed.
         California Appellate Project, Richard B. Lennon, Executive
Director, under appointment by the Court of Appeal, for Defendant and
Appellant.
         No appearance for Plaintiff and Respondent.
      On February 19, 2020, a felony complaint was filed against
appellant Samuel Hartfield, charging him with attempted murder (Pen.
Code, §§ 664/187, subd. (a)), assault by means of force likely to cause
great bodily injury (GBI) (Pen. Code, § 245, subd. (a)(4)), and alleging
that appellant personally inflicted GBI (Pen. Code, § 12022.7, subd.
(a)).1 Appellant waived his rights to a preliminary hearing and trial,
pled no contest to the assault charge and admitted inflicting GBI. He
was sentenced to six years in state prison (three years for the assault,
plus three years for the GBI enhancement).
      Appellant timely filed a notice of appeal from the sentence,
checking the box stating the appeal was from “matters occurring after
the plea. (Cal. Rules of Court, rule 31(d).)” (See Pen. Code, § 1237.5,
subd. (b).)
      We appointed counsel to represent appellant. On November 3,
2020, appellate counsel filed an opening brief raising no issues and
asking us to conduct an independent review of the record to determine
whether any arguable issues exist. (People v. Wende (1979) 25 Cal.3d
436 (Wende).) Appellant did not respond to our letter advising him of
his right to file supplemental briefing raising any contentions or
arguments he wished this court to consider.



1     In his opening brief appellant’s counsel states that “[a]ppellant got into
a fight with his brother in law at a restaurant, during which he injured the
victim.” This evidence is not contained in the record, either in the
preliminary hearing (which appellant waived) or in the clerk’s transcript
(which does not contain the pages to which counsel refers). This omission is
not relevant to our disposition.
                                        2
     We have examined the entire record and are satisfied that
appellant has, by virtue of counsel’s compliance with the Wende
procedure and our independent review of the record, received adequate
and effective appellate review of the judgment. (Smith v. Robbins
(2000) 528 U.S. 259, 278–279; Wende, supra, 25 Cal.3d at p. 443.)


                           DISPOSITION
     The judgment is affirmed.
     NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS



                                       WILLHITE, Acting P. J.
     We concur:



     COLLINS, J.



     CURREY, J.




                                   3